OPINION-A- (1) THE APPROPRIATIONS PROVIDED BY SENATE BILL NO. 214 REPRESENTS THE REQUIRED EMPLOYER CONTRIBUTION OF STATE AGENCIES AND DEPARTMENTS UNTIL JUNE 30, 1965, AS FAR AS APPROPRIATED FUNDS ARE CONCERNED. (2) MONIES ACCRUING TO THE CREDIT OF THE DEPARTMENT OF MENTAL HEALTH FROM THE STATE ASSISTANCE FUND AND THE VARIOUS INSTITUTIONAL REVOLVING FUNDS ARE NOT LEGISLATIVE APPROPRIATIONS AS CONTEMPLATED BY SENATE BILL NO. 214 AND OTHER RELEVANT RETIREMENT SYSTEM PROVISIONS. EMPLOYER CONTRIBUTIONS MUST, THEREFORE, BE MADE ON SALARIES AND WAGES PAID FROM THESE FUNDS. CITE:  43A O.S. 1961 35 [43A-35] (BURCK BAILEY)